Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, 28, 30,-34, 36, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,789,941 (Grady).
Regarding claim 21, Grady discloses a system, comprising: 
a processing device(see column 10, lines 6-22 discloses a circuit/control unit to provide signals to control portions of the C-arm), configured to: 
determine a first configuration of an X-ray imaging apparatus, the first configuration corresponding to a first Source Image Distance (SID) (see column 8, lines 5558, discloses a fully extended position, which means the source and detector distance is fully extended), wherein the X-ray imaging apparatus (see figure 2) includes: 
an arm (element 32) including a first end (element 72) and a second end (element 74), the first end (element 72) including a first weight balancing mechanism 
a first X-ray component (element 78) arranged at the first end of the arm (element 78 is on the end of element 72); and 
a second X-ray component (element 80) arranged at the second end of the arm (element 80 is on element 74), the first X-ray component and the second X-ray component being opposite to each other (elements 80 and 78 are opposite each other, see figure 2); 
determine a second configuration of the X-ray imaging apparatus based on parameters related to a subject, the second configuration corresponding to a second SID (see column 8, lines 59-61, discloses a second SID configuration which is a fully retracted position); 
determine a distance that the first X-ray component needs to move based on the first SID and the second SID (column 9, lines 16-33, discloses that the first and second x-ray components are moved from a retracted and extended positions and thus the distance element 78 must be moved must be determined); 
determine a movement of the first weight balancing mechanism basedPreliminary AmendmentAttorney Docket No.: 20618-0313US01 Application No.: Not yet assigned (Continuation of U.S. Application No. 15/859,545)Page 3 of 8on the distance that the first X-ray component needs to move (see column 9, lines 16-33, element 92 is driven or moved by element 100 from the retracted to extended position or a given distance); and 
transmit an instruction to the driving structure to drive the movement of the first weight balancing mechanism (element 92, the counterweight or first weight balancing mechanism is driven by element 100).  
Regarding claim 22, Grady discloses the system of claim 21, wherein the instruction includes: 
a first instruction of moving the first X-ray component (element 78) on the first end (element 72) by the driving structure (element 100) in a first direction with respect to the first weight balancing mechanism (element 100 drives weigh balancing element 92 to be extended or moved on rail element 96 in a first direction) ; and 
a second instruction of moving the weight by the driving structure in a second direction opposite to the first direction (element 92 is moved by driving element 100 in an opposite direction on rail element 92 to a retracted position).  
Regarding claim 23, Grady discloses the system of claim 21, wherein the driving structure (element 100) includes a gear (element 86), and the instruction is associated with a number of rotations of the gear (element 82/86 is rotated to move from a retracted to extended state).  
Regarding claim 24, Grady discloses the system of claim 21, wherein the driving structure includes a rack (Figure 6C, elements 110/112), and the instruction is associated with a distance of movement of the rack (when moving from the retracted to extended state elements 110/112 are moved according to a distance).  
Regarding claim 26, Grady discloses the system of claim 21, wherein the driving structure (element 100) includes a cable (element 110/112), and the instruction is associated with a distance of movement of the cable (when moving from the retracted to extended state elements 110/112 are moved according to a distance).    
Regarding claim 28
Regarding claim 30, Grady discloses the system of claim 21, wherein the first X-ray component includes an X-ray tube  configured to generate X-rays (element 80 is an x-ray source), and the second X-ray component includes an X-ray detector configured to receive at least part of the X-rays generated by the first X-ray component (element 78 is an x-ray detector that detects the x-rays generated by element 80).  
Regarding claim 31, Grady discloses a method implemented on a computing device having at least one processor and at least one storage device (see column 10, lines 6-22 discloses a circuit/control unit to provide signals to control portions of the C-arm and storage), the method comprising: 
determining a first configuration of an X-ray imaging apparatus, the first configuration corresponding to a first Source Image Distance (SID) (see column 8, lines 5558, discloses a fully extended position, which means the source and detector distance is fully extended), wherein the X-ray imaging apparatus (see figure 2) includes: 
an arm (element 32) including a first end (element 72) and a second end (element 74), the first end (element 72) including a first weight balancing mechanism (element 76 is a detector/counterweight housing), the first weight balancing mechanism (element 76) including a driving structure (figure 6A, element 100, is a SID drive motor) and a weight (element 92 is a counterweight); 
a first X-ray component (element 78) arranged at the first end of the arm (element 78 is on the end of element 72); and 
a second X-ray component (element 80) arranged at the second end of the arm (element 80 is on element 74), the first X-ray component and the second X-ray component being opposite to each other (elements 80 and 78 are opposite each other, see figure 2); 

determining a distance that the first X-ray component needs to move based on the first SID and the second SID (column 9, lines 16-33, discloses that the first and second x-ray components are moved from a retracted and extended positions and thus the distance element 78 must be moved must be determined); 
determining a movement of the first weight balancing mechanism basedPreliminary AmendmentAttorney Docket No.: 20618-0313US01 Application No.: Not yet assigned (Continuation of U.S. Application No. 15/859,545)Page 3 of 8on the distance that the first X-ray component needs to move (see column 9, lines 16-33, element 92 is driven or moved by element 100 from the retracted to extended position or a given distance); and 
transmitting an instruction to the driving structure to drive the movement of the first weight balancing mechanism (element 92, the counterweight or first weight balancing mechanism is driven by element 100).  
Regarding claim 32, Grady discloses the method of claim 31, wherein the instruction includes: 
a first instruction of moving the first X-ray component (element 78) on the first end (element 72) by the driving structure (element 100) in a first direction with respect to the first weight balancing mechanism (element 100 drives weigh balancing element 92 to be extended or moved on rail element 96 in a first direction) ; and 
a second instruction of moving the weight by the driving structure in a second direction opposite to the first direction (element 92 is moved by driving element 100 in an opposite direction on rail element 92 to a retracted position).  
Regarding claim 33
Regarding claim 34, Grady discloses the method of claim 31, wherein the driving structure includes a rack (Figure 6C, elements 110/112), and the instruction is associated with a distance of movement of the rack (when moving from the retracted to extended state elements 110/112 are moved according to a distance).  
Regarding claim 36, Grady discloses the method of claim 31, wherein the driving structure (element 100) includes a cable (element 110/112), and the instruction is associated with a distance of movement of the cable (when moving from the retracted to extended state elements 110/112 are moved according to a distance).    
Regarding claim 38, Grady discloses the method of claim 31, wherein the first weight balancing mechanism (element 76) is configured to maintain a center of gravity of the first end unchanged when the X-ray imaging apparatus changes from the first configuration to the second configuration (see column 9, lines 16-33, discloses that when it goes from the retracted to the extended state the center of gravity of the detector/counterweight or first end is unchanged or fixed).  
Regarding claim 40, Grady discloses a non-transitory computer readable medium comprising executable instructions that, wherein when executed by at least one processor, the executable instructions cause the at least one processor to effectuate a method comprising: 
determining a first configuration of an X-ray imaging apparatus, the first configuration corresponding to a first Source Image Distance (SID) (see column 8, lines 5558, discloses a fully extended position, which means the source and detector distance is fully extended), wherein the X-ray imaging apparatus (see figure 2) includes: 
an arm (element 32) including a first end (element 72) and a second end (element 74), the first end (element 72) including a first weight balancing mechanism (element 76 is a detector/counterweight housing), the first weight balancing mechanism 
a first X-ray component (element 78) arranged at the first end of the arm (element 78 is on the end of element 72); and 
a second X-ray component (element 80) arranged at the second end of the arm (element 80 is on element 74), the first X-ray component and the second X-ray component being opposite to each other (elements 80 and 78 are opposite each other, see figure 2); 
determining a second configuration of the X-ray imaging apparatus based on parameters related to a subject, the second configuration corresponding to a second SID (see column 8, lines 59-61, discloses a second SID configuration which is a fully retracted position); 
determining a distance that the first X-ray component needs to move based on the first SID and the second SID (column 9, lines 16-33, discloses that the first and second x-ray components are moved from a retracted and extended positions and thus the distance element 78 must be moved must be determined); 
determining a movement of the first weight balancing mechanism basedPreliminary AmendmentAttorney Docket No.: 20618-0313US01 Application No.: Not yet assigned (Continuation of U.S. Application No. 15/859,545)Page 3 of 8on the distance that the first X-ray component needs to move (see column 9, lines 16-33, element 92 is driven or moved by element 100 from the retracted to extended position or a given distance); and 
transmitting an instruction to the driving structure to drive the movement of the first weight balancing mechanism (element 92, the counterweight or first weight balancing mechanism is driven by element 100).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of US 2013/0028390 (Kalenyak).
Regarding claims 25 and 35, Grady discloses the system of claim 21, and the method of claim 31, and teaches a driving structure including gears or a rack but does not disclose wherein the driving structure includes an electromagnet, and the instruction is associated with a change of current in connecting wires of the electromagnet.  
Conventional driving structures include gears (see paragraph [0005] of Kalenyak) or electromagnets that are driven by instructions to change the current in the connecting wires of the electromagnet (see paragraph [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conventional gears disclosed by Grady with the electromagnet disclosed by Kalenyak as it would merely result in a simple substitution of one known element for another to yield predicatable results. 
Allowable Subject Matter
Claims 27, 29, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, none of the prior art of record specifies or makes obvious a system, wherein the driving structure includes a lead screw, and the instruction is associated with a number of rotations of the lead screw, in combination with the other claimed elements.
Regarding claim 37, none of the prior art of record specifies or makes obvious a method, wherein the driving structure includes a lead screw, and the instruction is associated with a number of rotations of the lead screw, in combination with the other claimed steps.
Regarding claim 29, none of the prior art of record specifies or makes obvious a system, wherein the second end includes a second weight balancing mechanism, the second weight balancing 
Regarding claim 39, none of the prior art of record specifies or makes obvious a method, wherein the second end includes a second weight balancing mechanism, and the method further comprises: determining a distance that the X-ray component needs to move based on the first SID and the second SID; and determining a movement of the second weight balancing mechanism based on the distance that the second X-ray component needs to move, in combination with the other claimed steps.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884